IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20434
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TIMOTHY JOHN HAMILTON,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-534-1
                      --------------------
                         January 7, 2003

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Timothy John Hamilton appeals his conviction for possession

of a machinegun in violation of 18 U.S.C. § 922(o)(1).   Hamilton

argues that the evidence adduced at trial was insufficient to

support his conviction for the following reasons:   (1) his AR15

and UZI firearms did not qualify as machineguns; and (2) he did

not have possession of the firearms and the conversion kit on the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20434
                               -2-

date of the offense alleged in the indictment, because Hamilton

was in jail and his wife had drilled open his gun safe.

     The term “machinegun” encompasses not only weapons which

shoot automatically, but also weapons that can be restored to

shoot automatically, as well as conversion kits and any

combination of parts from which a machinegun can be assembled.

See 26 U.S.C. § 5845(b); see also 18 U.S.C. § 921(a)(23).     The

Government proffered sufficient evidence so that a rational jury

could find beyond a reasonable doubt that Hamilton had possession

of the contraband on a date reasonably near the date of the

offense set forth in the indictment.   See United States v. Grapp,

653 F.2d 189, 195 (5th Cir. 1981).

AFFIRMED.